     Case 3:17-cv-00709-ECM-SMD Document 97 Filed 12/01/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

KENNETH EADY and JULIE EADY,               )
                                           )
      Plaintiffs,                          )
                                           )
      v.                                   )   CIV. ACT. NO. 3:17cv709-ECM
                                           )             (WO)
FORT METAL PLASTIC CO., LTD.,              )
                                           )
      Defendant.                           )

                                       ORDER

      It is ORDERED that the evidentiary hearing previously set in this case is re-set on

December 21, 2020 at 10:00 a.m. in Courtroom 2F of the Frank M. Johnson, Jr.

Courthouse Complex, One Church Street.



      DONE this 1st day of December, 2020.


                                    /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
